Title: From George Washington to Benedict Arnold, 11 September 1780
From: Washington, George
To: Arnold, Benedict


                        

                            
                            Dear Sir
                            Head Quarters Septr 11th 1780
                        
                        You will be pleased to favor me with your opinion, on the several points stated in the inclosed, between this
                            and Sunday next. I am Dear Sir With great esteem Your Most Obedient Hble Servant
                        
                            Go: Washington
                            (Private)
                        
                    